Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-7, 9, 13, 15-31, 34-43, 45, 47-65, 68-76, 78-116 have been canceled.  Claims1-2, 10-12, 117-123 (drawn to species (a): dCas9 domain) and species (1): Gin recombinase catalytic domain, only) are still at issue and are present for examination. 
Claims 14, 32-33, 44, 46, 66-67, 77 and all species b-c and 2-9 remain withdrawn as drawn to non-elected invention.
Applicants' arguments filed on 3/15/21 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8, 10-12, 117-123 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, according to previous office action. In response to this rejection applicant refers to paragraph [0093] of the disclosure and states that the phrase “a guide nucleotide sequence-programmable DNA binding domain”, see claim1 (and its 
Claims 1-2, 8, 10-12, 117-123 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, according to previous office action.  In traversal of this rejection, applicant has deleted the term “catalytic” from base claim 1 (and its dependent claims 2, 8, 117-123), and claim 11 (and its dependent claim 12) and states that this amendment overcomes the rejection. However, once again the examiner finds no specific definition of the phrase “recombinase domain” anywhere in the disclosure and hence, this rejection also remains for applicant to consider.
Claims 1-2, 8, 10-12, 117-123 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 10 (and its decedent claims 11-12), the phrase “recombinase catalytic domain” lacks antecedent basis.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claim 123 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 123 refers to SEQ ID NO:184, as amino acid sequence but said sequence in the sequence listing is a DNA sequence. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-12, 117-123 remain rejected under 35 U.S.C. 103 as being unpatentable over Bertolotti (cited previously) according to last office action.
prima facie case of obviousness has not been established because Bertolotti does not teach or suggest a fusion protein comprising (i) a “guide nucleotide sequence-programmable DNA binding domain”, (ii) a linker and (iii) a recombinase domain. Instead Bertolotti teaches a “recombinase –DNA nucleoprotein filament” for providing a donor DNA in trans to a dCas9-sgRNA as general approach for improvement in target genosafety of gene editing that relies on homology repair (HDR) pathway. 
This argument was fully considered but was found unpersuasive. This is because firstly, the phrases such as “a guide nucleotide sequence-programmable DNA binding protein domain” and “a recombinase domain” remain indefinite (see above). Secondly, in contrast to applicant’s view, in the absence of a clear definition as what exactly this invention is, Bertolotti mentions “nucleoprotein complexes” comprising (1) Cas9-sgRNA RNP’s and (2) donor recombinase –DNA presynaptic-filaments and the word “complex” implies (suggests) binding between said constituents (1) and (2) and in some cases such binding may inherently be in the form of fusion optionally using linkers of any kind. Therefore, the examiner’s maintains that Bertolotti remains to render tis invention obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-2, 8, 10-12, 117-123 remain rejected on the ground of nonstatutory double patenting over claim 26 of U.S. Patent No. 9,999,617 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as explained previously.
Claims 1-2, 8, 10-12, 117-123 remain rejected on the ground of nonstatutory double patenting over claims 8-9 of U.S. Patent No. 9,737,604  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as explained previously.
Claims 1-2, 8, 10-12, 117-123 remain rejected on the ground of nonstatutory double patenting over claims 1, 11-12, 16 of U.S. Patent No. 10,077,453  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as explained previously.

In response to the above mentioned double patenting rejections, applicant argues that once allowable subject matter is identified, applicant will consider filing terminal disclaimers to overcome said rejections. Therefore, these rejection also remain to be addressed by applicant.
No claim is allowed.
Note:
SEQ ID NO:184 appears to be novel. Further, the prior art fails to suggest such specifically claimed product. Hence, said nucleotide acid sequence is also non-obvious.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1656